Per Curiam.
This case involves the ownership of and the right to use that part of a driveway, leading to the defendants’ house, which runs across the land of the plaintiffs. When the defendants sought to pave the part of the driveway which is on the plaintiffs’ property, the plaintiffs sued them for damages for trespass and sought an injunction. The defendants claimed ownership of that part of the driveway by adverse possession, and an easement by prescription. The trial court filed a thoughtful and complete memorandum of decision, finding all the critical factual issues in favor of the plaintiffs and against the defendants. On appeal, *665the defendants raise sixteen claims of error, none of which has merit. Fourteen attack the findings of the trial court, which our review of the record indicates are not clearly erroneous. Another claims that the court employed the wrong burden of proof on the adverse possession issue; the memorandum of decision clearly belies this claim. The final claim is that the court erred in declining to view the premises. Such a decision rests in the sound discretion of the trial court; Decko v. Wood, 6 Conn. App. 95, 96, 503 A.2d 185 (1986); which the defendants have not shown was abused.
There is no error.